ORDER

This matter came on upon the Joint Petition for Disbarment by Consent of the Attorney Grievance Commission and Thomas Paul Liniak, Respondent. The Court having considered the Joint Petition, it is this 8th day of August, 2005,
ORDERED by the Court of Appeals of Maryland that Thomas Paul Liniak be, and he is hereby, disbarred by *299consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Thomas Paul Liniak from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.